510 So.2d 632 (1987)
Sandra Renee HAMMETT, Edward I. Golden, As Guardian Ad Litem, Appellants/Cross-Appellees,
v.
Virginia HAMMETT, As Guardian, Appellee/Cross-Appellant.
No. 86-2726.
District Court of Appeal of Florida, Third District.
July 28, 1987.
*633 Golden & Cowan, Harry M. Solomon, Miami, for appellants/cross-appellees.
J. Leo McShane, Miami, and Mario Ruiz de la Torre, for appellee/cross-appellant.
Before SCHWARTZ, C.J., and HENDRY and BASKIN, JJ.
PER CURIAM.
By way of her sworn testimony to that effect, the record supports the trial court's finding that the appellee did not in fact receive the duly mailed notice of the hearing at which judgment was entered against her, thus overcoming the presumption that she did. See Abrams v. Paul, 453 So.2d 826 (Fla. 1st DCA 1984). She was therefore entitled, as the lower court ruled, to relief from the judgment under Florida Rule of Civil Procedure 1.540(b)(4). See Falkner v. AmeriFirst Federal Savings and Loan Ass'n, 489 So.2d 758 (Fla. 3d DCA 1986). This ruling moots the issues raised on cross-appeal.
Affirmed.